        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 1 of 20

                                            DRAFT


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
 --------------------------------------------------------------- x
 DEUTSCHE OEL & GAS S.A.,                                        :
                                                                 : Index No.
                                     Plaintiff,                  :
                                                                 :
          v.                                                     :
                                                                 : COMPLAINT
 ENERGY CAPITAL PARTNERS MEZZANINE :
 OPPORTUNITIES FUND A, LP,                                       :
 ENERGY CAPITAL PARTNERS MEZZANINE :
 OPPORTUNITIES FUND, LP,                                         :
 ENERGY CAPITAL PARTNERS MEZZANINE :
 OPPORTUNITIES FUND B, LP,                                       :
 ENERGY CAPITAL PARTNERS MEZZANINE :
 (ALASKA MIDSTREAM CO-INVEST), LP,                               :
 ENERGY CAPITAL PARTNERS MEZZANINE :
 (ALASKA MIDSTREAM CO-INVEST) II, LP,                            :
                                                                 :
                                     Defendants.                 :
 --------------------------------------------------------------- x

       Plaintiff Deutsche Oel & Gas S.A. (“Plaintiff” or “DOGSA”), by and through its

undersigned counsel, allege as follows for their Complaint against Defendants Energy Capital

Partners Mezzanine Opportunities Fund A, LP (“ECP Fund A”), Energy Capital Partners

Mezzanine Opportunities Fund, LP (“ECP Fund”), Energy Capital Partners Mezzanine

Opportunities Fund B, LP (“ECP Fund B”), Energy Capital Partners Mezzanine (Alaska

Midstream Co-Invest), LP (“ECP Midstream”), and Energy Capital Partners Mezzanine (Alaska

Midstream Co-Invest) II, LP (“ECP Midstream II” and together with ECP Fund A, ECP Fund,

ECP Fund B, and ECP Midstream, “ECP” or “Defendants”).


                                 NATURE OF THE ACTION

       1.     Furie Operating Alaska, LLC f/k/a Escopeta Oil Co., LLC (“FOA”) is the operator

of the Kitchen Lights Unit, an approximately 83,000 acre development region in the Cook Inlet

basin in Southcentral Alaska, which stretches from the Forelands, north towards Anchorage. FOA,
         Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 2 of 20

                                              DRAFT

together with its affiliates, Cornucopia Oil & Gas Company, LLC (“Cornucopia”) and Corsair Oil

& Gas LLC (“Corsair,” and together with FOA and Cornucopia, “Furie”), holds mineral rights that

entitle it to explore and produce crude oil and natural gas from the Kitchen Lights Unit.

       2.      Plaintiff invested hundreds of millions of dollars in Furie, obtaining the mineral

rights, drilling exploration and production wells, and building the infrastructure to extract, process,

and sell natural gas. With this investment, Plaintiff created a business selling natural gas to

customers, including utilities, who entered into long-term supply contracts.           However, that

business was destroyed, and Plaintiff’s investment was lost, due to the Defendants’ conduct as

detailed herein.

       3.      ECP is a group of investment funds focused on energy infrastructure projects that

are jointly controlled by a management team that purports to have deep expertise and extensive

relationships in the energy industry.

       4.      Beginning in July 2014, ECP provided debt financing to supplement Plaintiff’s

equity investment in Furie. Thereafter, seizing upon defaults under the loan documents that were

beyond Furie’s control, ECP began a spiraling course of conduct, consistently and constantly

threatening to foreclose on Furie if Plaintiff did not cede increasingly greater control over Furie’s

operations.

       5.      Over the course of the parties’ relationship, ECP insisted upon various concessions

that increased Furie’s indebtedness to ECP while concurrently giving ECP greater—eventually

total—decision-making authority over Furie’s business. To protect itself from any liability for its

actions, ECP routinely required Plaintiff and Furie to release ECP from any liability for its actions.

       6.      Over the next several years, Furie was destroyed by the combination of the

additional debt imposed by ECP and the incompetence of ECP’s chosen manager. Instead of




                                                  2
         Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 3 of 20

                                              DRAFT

making prudent choices necessary to responsibly extract hundreds of millions of dollars of proven

natural gas reserves from the Kitchen Lights Unit, ECP’s proxy manager, Ankura Consulting

Group, LLC (“Ankura”), prioritized ECP’s interests over the interests of all other stakeholders.

As a result of this breach of loyalty, ECP and Ankura made choices that effectively destroyed

Furie’s business and wiped out the vast majority of the proven-developed-producible (PDP) gas

reserves. Under Ankura’s mismanagement and gross negligence, the value of Furie’s business

plummeted from over $650 million to zero, forcing Furie, at ECP’s direction, to file for

bankruptcy.

       7.      When ECP sought, and Plaintiff refused to grant, further releases for their liability,

ECP maneuvered Furie into filing petitions under chapter 11 of the Bankruptcy Code so that ECP

could orchestrate a sale of Furie without input from Plaintiff. After the bankruptcy petitions were

filed, ECP solidified its control over the bankruptcy process by further encumbering Furie with

debtor-in-possession financing that imposed milestones to give ECP control over the sale process

and attempted to grant ECP the releases that plaintiff refused to grant.

       8.      Under ECP’s control, the bankruptcy cases will result in the complete loss of

Plaintiff’s investment in Furie through the confirmation of a plan of reorganization that will

extinguish Plaintiff’s equity interest in Furie; and had Plaintiff known ECP’s intention to wrest

control and destroy the value of Plaintiff’s equity, it would never have entered into any contractual

relationship with them.

                                         THE PARTIES

       9.      Plaintiff is a Luxembourg company with its principal place of business in

Luxembourg City. On September 26, 2019, Brutus AG (“Brutus”) f/k/a Deutsche Oel & Gas AG

(“DOGAG”) assigned all of its existing and future claims against ECP to Plaintiff. As part of this




                                                 3
          Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 4 of 20

                                                      DRAFT

assignment, Brutus assigned to Plaintiff the right to assert any and all claims against ECP that

Brutus could have asserted against ECP.

         10.      Defendant ECP Fund A is a Limited Partnership organized under the laws of

Delaware. Upon information and belief, ECP Fund A’s principal place of business is San Diego,

California. ECP Fund A is the Administrative Agent and the Collateral Agent for the Lenders.1

         11.      Defendant ECP Fund is a Limited Partnership organized under the laws of

Delaware. Upon information and belief, ECP Fund’s principal place of business is San Diego,

California.

         12.      Defendant ECP Fund B is a Limited Partnership organized under the laws of

Delaware. Upon information and belief, ECP Fund B’s principal place of business is San Diego,

California.

         13.      Defendant ECP Midstream is a Limited Partnership organized under the laws of

Delaware. Upon information and belief, ECP Midstream’s principal place of business is San

Diego, California.

         14.      Defendant ECP Midstream II is a Limited Partnership organized under the laws of

Delaware. Upon information and belief, ECP Midstream II’s principal place of business is San

Diego, California.

                                        RELEVANT NON-PARTIES

         15.      Brutus is a German company with its principal place of business in Berlin,

Germany. Brutus is the Sponsor and the sole equity holder of FOA.




1
  “Administrative Agent” refers to an entity that acts as an agent for a syndicate of lenders in administering the loan
facility with the borrower under a loan agreement. “Collateral Agent” refers to an entity that holds collateral on
behalf of lenders under a syndicated loan agreement as security for performance of the borrower’s obligations under
the loan agreement.


                                                           4
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 5 of 20

                                            DRAFT

       16.    FOA is a limited liability company organized under the laws of Delaware with its

principal place of business at Anchorage, Alaska. FOA is the operator of the Kitchen Lights Unit,

an approximately 83,000-acre development region comprising thirty-five competitive oil and gas

leases in the Cook Inlet off the coast of Southcentral Alaska. Brutus is FOA’s sole member.

       17.    Cornucopia is a limited liability company organized under the laws of Delaware

with its principal place of business in Anchorage, Alaska. In October 2010, Cornucopia acquired

a majority Working Interest (“WI”) in the Kitchen Lights Unit and additional lease acreage in the

Cook Inlet. Cornucopia, whose sole member is FOA, owns 78.999% WI of the Kitchen Lights

Unit oil and gas leases. Furie owns 1% WI and Corsair owns 0.001% WI.

       18.    The remaining 20% WI in the oil and gas leases are currently owned by a group of

investors comprising of Taylor Minerals, LLC; Danny Davis; and Allen Lawrence Berry.

       19.    Corsair is a limited liability company organized under the laws of Delaware with

its principal place of business at Anchorage, Alaska. The sole member of Corsair is FOA.

       20.    On August 9, 2019, FOA, Cornucopia and Corsair each filed a voluntary petition

for relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware. Their cases are pending before the Honorable Laurie Selber

Silverstein and are jointly administered under Case No. 19-11781.

                               JURISDICTION AND VENUE

       21.    Jurisdiction and venue is proper pursuant to General Obligations Law § 5-1402

because ECP irrevocably and unconditionally submitted to the jurisdiction and venue of this Court

as part of the Pledge Agreement entered into between Plaintiff and ECP Fund A, as Administrative

Agent, on July 15, 2014 (the “Pledge Agreement”). Pursuant to Section 8.12(b) of the Pledge

Agreement, any legal action arising out of or relating to the Pledge Agreement may be brought in

the courts of the State of New York, in and for the County of New York. This dispute arises from


                                               5
         Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 6 of 20

                                               DRAFT

and/or relates to the contractual relationship between Plaintiff and ECP. As set forth herein, ECP’s

conduct during the contractual relationship served to harm Plaintiff and destroy the value of its

pledge of, and interest in, the equity in Furie.

                                   FACTUAL BACKGROUND

                                   Furie’s Operations in Alaska

       22.     Furie was formed in 1999 to derive revenue and profit from selling oil and natural

gas produced from the Kitchen Lights Unit in Alaska. Furie held interests in proven natural gas

reserves totaling in excess of 160 billion cubic feet and having a present-day value of at least

$1,040,000,000 at $6.50 per million cubic feet.

       23.     During the 2000s, FOA acquired additional oil and gas leases in the Cook Inlet,

including leases from other independent oil and gas companies. FOA’s consolidated oil and gas

leases became known as the “Kitchen Unit” production area. In 2009, the State of Alaska approved

the expansion of the Kitchen Unit, incorporating two additional exploration units. This

consolidated production area is known today as the “Kitchen Lights Unit,” the largest, contiguous

exploration and production area in the Cook Inlet.

       24.     Brutus, sometimes referred to as “the Sponsor”, formed FOA and Cornucopia. The

Sponsor also acquired the lease holdings enabling the project and convinced outside investors in

Europe to support the project with financing of over $400 million.

       25.     Because Alaskan gas historically sells at a significant premium to gas produced in

the continental United States, Furie sought to quickly take advantage of the opportunities the

Kitchen Lights Unit presented and capitalize on the lucrative leases that Furie held.

       26.     To that end, in 2011, Furie brought an offshore oil drilling platform—the Spartan

151 Jackup—managed by Spartan Offshore Drilling LLC, to the Cook Inlet. Furie used the




                                                   6
         Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 7 of 20

                                              DRAFT

Spartan 151 Jackup to drill four exploratory wells and one certified natural gas discovery well,

which later became the first production well.

       27.     Despite equity funding provided by the Sponsor of approximately $400 million, it

became apparent that additional debt or equity funding was needed to support the permitting,

construction and installation of the infrastructure necessary for revenue production and the drilling

and development of additional production wells.

       28.     In July 2014, ECP agreed to extend credit to Cornucopia and FOA in an aggregate

principal amount not exceeding $160,000,000 (as subsequently modified and amended, the “ECP

Credit Agreement”) to help finance construction and installation of an offshore production

platform, a subsea pipeline, and an onshore gas processing facility.

       29.     This funding supplemented the Sponsor’s equity funding for the build-out of

infrastructure to bring the lucrative proven natural gas reserves to market.

       30.     The parties entered into the ECP Credit Agreement on December 31, 2014. On

March 19, 2015, the parties amended and restated the ECP Credit Agreement to provide FOA and

Cornucopia with additional loans. This financing was intended to facilitate Furie’s infrastructure

and production expenses and development.

       31.     By the end of 2015, Furie had constructed a production platform, subsea pipeline,

and an on-shore natural gas processing plant; begun natural gas production; and entered into a gas

supply contract with Alaska Electric and Energy Cooperative, Inc. a/k/a Homer Electric

Association, Inc. (“Homer”), an electric utility in Southcentral Alaska. The offshore platform was

the first new Cook Inlet production platform installed since 2000, and the new infrastructure

allowed Furie to bring a new natural gas field to the market and diversify supply for the Kenai

Peninsula, Mat-Su Valley, and Anchorage areas.




                                                 7
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 8 of 20

                                            DRAFT

       32.    In 2016, Furie added two additional wells and entered into a gas supply contract

with Alaska Pipeline Company a/k/a Enstar Natural Gas Company (“Enstar”), a natural gas

transportation utility in Southcentral Alaska. However, additional costs in connection with

existing and planned construction continued to weigh on operations, resulting in various defaults

under the ECP Credit Agreement.

                       Defendants Exert Undue Influence Over Furie

       33.    From 2016 to 2018, Furie entered into various forbearance agreements with ECP,

and made several amendments to the amended and restated ECP Credit Agreement.                The

amendments were necessitated by various construction delays and cost overruns that left Furie

unable to make certain principal and interest payments due under the terms of the ECP Credit

Agreement.

       34.    ECP used these amendments to dramatically increase its role in Furie’s day-to-day

operations. Remarkably, ECP went so far as to require its approval of all of Furie’s expenses,

regardless of materiality. Specifically, for all invoices, Furie’s Chief Financial Officer, David

Elder (“Elder”) would prepare a “Construction Request,” which he submitted to ECP. ECP then

had an outside consultant review the Construction Request to opine on whether the charge(s)

was/were appropriate, after which ECP would approve or reject the charges. If ECP rejected a

charge, Elder would not pay it. Adding insult to injury, ECP forced Furie to pay for the entire

cumbersome process, including the outside consultants’ fees.

       35.    Furie was also forced to get approval from ECP before entering into any gas

contracts. Given the rapid pace at which such agreements are negotiated and entered into, being

required to have ECP’s prior approval impeded Furie’s ability to keep up with competitors.

       36.    ECP overreached in terms of Furie’s operational strategy, too. When ECP and

Furie disagreed about the direction of operations, ECP would threaten foreclosure to get its way.


                                               8
             Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 9 of 20

                                                        DRAFT

For example, the Sponsor believed that completing a third production well and going through the

permitting process to drill and complete a water disposal well—before drilling a fourth production

well—was the best operational direction for Furie. The existing wells were producing a substantial

amount of wet gas,2 and a water disposal well was necessary to facilitate the efficient disposal of

that water (as opposed to the very expensive and labor-intensive process of putting the water in

barrels and shipping it to the production platform).

           37.      Despite the need for a more cost-effective method to dispose of the water generated

from the wet gas production, ECP refused to allow the permitting and drilling of a water disposal

well. Instead, ECP insisted on a more expensive plan to drill and complete a fourth production

well—a plan that would not solve the water disposal problem.3 Faced with pushback from Furie,

ECP once again threatened to foreclose.

           38.      As a condition of backing off on its foreclosure threat, and to ensure that its

directives were carried out, ECP demanded that Furie engage Ankura to serve as interim Chief

Operating Officer (“COO”), and PetroTechnical Resources of Alaska, LLC (“PRA”) to serve as

Furie’s engineering and operations advisor.

           39.      Upon information and belief, ECP intentionally and maliciously withheld material

information from Furie, including the fact that ECP had a preexisting relationship with Ankura,

and an understanding with Ankura that ECP would be able to completely manage Furie’s


2
    “Wet gas” is produced natural gas that contains liquids.
3
  Furie had proposed to complete the third production well, which was required under the Alaska Department of
Natural Resources Plan of Development and the Enstar gas supply contract, with $12 million that it had available to
complete the well. ECP, however, insisted on providing $35 million of additional debt to drill an additional
production well with the hope that an additional well would increase Furie’s production of natural gas. In other
words, ECP forced Furie to take money to pursue an unnecessary project, instead of allowing Furie to do something
it was required to do pursuant to at least two contracts. In other words, ECP forced Furie to take money to pursue an
unnecessary project, instead of allowing Furie to do something it was required to do pursuant to at least two
contracts.



                                                               9
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 10 of 20

                                              DRAFT

operations through Ankura. Had Plaintiff known that Ankura would be ECP’s proxy, it would

never have consented to move forward with Ankura’s retention.

       40.     Additionally, ECP failed to disclose that Trent Kososki, a Principle of ECP and the

ECP Manager on Furie’s Board of Managers, had close family relationships with the owner and

founder of PRA, Tom Walsh.

       41.     Brutus initially protested ECP’s demands, and requested the opportunity to engage

another entity for the interim COO role. However, ECP refused this request, ignored its protests,

and responded by stating that engaging anyone but Ankura was unacceptable.

       42.     Brutus found ECP’s heavy-handed and total control of the management and

operation of Furie atypical at best—even for a lender like ECP. Faced with a Hobson’s choice of

relenting to ECP’s demands or sealing Furie’s demise, Brutus accepted the forbearance

agreements. Brutus only now knows that ECP was not telling it the whole story. In particular,

Brutus only recently learned about ECP’s longstanding and improper relationship with Ankura

and PRA. In light of this, it is no surprise that ECP would not allow Furie to consider alternatives.

       43.     Indeed, to ensure that no one could interfere with ECP’s control of Furie’s

operations, the April 12, 2018 amendment and restatement of the ECP Credit Agreement included

a negative covenant that prohibited Furie from terminating, amending, modifying, supplementing

or waiving Ankura’s engagement letter. ECP also demanded that Furie’s operating agreements be

amended to include a restriction on the ability of Furie’s managers to supervise or terminate

Ankura; ECP did this by demanding provisions in the operating agreements that provided that

Pinsonnault would have the power and authority to take any and all actions delegated to the

Designated Interim Chief Operating Officer.




                                                 10
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 11 of 20

                                              DRAFT

       44.     ECP insisted on this negative covenant and further increased control over Furie’s

operations to prevent any possibility of Ankura leaving the operations in Alaska and disclosing its

relationship with ECP to third parties.

       45.     On April 12, 2018, the Credit Agreement was amended to provide that any time the

person serving as the ECP-appointed Manager of Furie was required or permitted to take an action,

to vote, or make a decision, then he/she “shall be entitled to consider only such interests and

factors, including its own, as it desires and shall have no duty or obligation to consider any other

interests or factors whatsoever.”

       46.     Through these maneuvers, ECP gained the power to dictate who to hire as operators

and COO, over Plaintiff’s objections. Ankura, which acted, and continues to act, as ECP’s proxy,

gained virtually total control over Furie’s operations.

                          ECP, Through Ankura, Mismanages Furie

       47.     Immediately after Ankura assumed operational control of Furie, Furie’s operating

expenses increased dramatically. Pinsonnault engaged several Ankura personnel and transferred

several free or low-cost duties performed by contractors (including travel and permitting) to high-

priced Ankura departments and consultants. Despite the fact that Furie was having financial

problems, Pinsonnault’s first course of action was to spend Furie’s money on expensive and

unnecessary purchases, such as logoed shirts, coats, and hats, and new state-of-the-art Apple

MacBook Pro laptops. Against specific instructions from the Board of Managers, Pinsonnault also

engaged a second and higher-priced law firm, Norton Rose Fulbright LLP, even though Furie had

existing counsel, Stoel Rives LLP, that had local experience and institutional knowledge regarding

Furie’s business. Ankura demonstrated complete recklessness when spending Furie’s money.

       48.     Ankura’s reckless expenditures did not translate into more profitable operations or

increased gas production. To the contrary, these excessive costs, at least in part, forced Furie to


                                                 11
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 12 of 20

                                            DRAFT

borrow even more money from ECP to complete the proposed work on the new well (the very

same well that ECP insisted on developing, over Plaintiff’s objections). Indeed, Ankura went to

ECP for a $15 million supplement to the original $35 million ECP loan for the project—grossly

exceeding the approved budget and blowing the project timeline. The proceeds of these two loans

were quickly consumed through Ankura’s mismanagement, by and through Pinsonnault and his

grossly negligent operations.

       49.     To compensate for Furie’s substantial expense increases, Ankura tried to increase

gas production from Furie’s new and existing wells. That effort only increased the amount of

water extracted with the gas and led to the mechanical failure of the geological formation from

which Furie was extracting the gas, resulting in the loss of over 100 billion cubic feet of gas

reserves worth hundreds of millions of dollars.

       50.     On information and belief, these reckless efforts were also conducted for

Pinsonnault’s personal gain. Specifically, Pinsonnault, who stood to collect a $65,000 bonus when

production rates were above a specific level, made decisions not to benefit Furie in the long run,

but for his immediate personal gain. In short, Ankura’s inept and greedy management, aided and

abetted by PRA’s incompetence, such as the improper positioning of the packer in the A-4 well,

the flawed method applied to bringing the A-4 well to production, and the flawed completion of

the A-1 well, all at the insistence and direction of ECP, decimated the proven producible reserves

in the Kitchen Lights Unit.

       51.     To make matters worse, Ankura decided to use the Spartan 151 Jackup drilling rig

to drill the KLU A-4 well. Ankura did so over strenuous objections from the Sponsor, Brodsky

(the independent board manager), Bruce Webb, and others, because the Spartan 151 was then




                                                  12
         Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 13 of 20

                                                      DRAFT

located far away from Furie’s operations and had been cold stacked4 for several years. Moreover,

in order to use it, the Spartan 151 required millions of dollars in repairs and the renewal of virtually

every state and federal permit required to operate it.

         52.      The commercially reasonable decision would have been to use the Randolf Yost

jackup drilling rig, located only six miles from the Kitchen Lights Unit, which had drilled wells at

the Furie platform in the past and had been warm stacked5 with a crew since the last Kitchen Lights

Unit wells were drilled in 2016. The Randolf Yost needed substantially fewer repairs and was

current on most of its state and federal permits, as compared to the Spartan 151.

         53.      The use of the Randolf Yost rig would not only have been more appropriate and

less costly, but it would have resulted in faster mobilization and installation at the platform, and

provided for safer operations.

         54.      In evaluating which rig to use, the Spartan 151 or the Randolf Yost, Pinsonnault

presented the Board of Managers with bid figures that had purportedly been provided by Blake

Drilling, a Louisiana-based finance group that was looking to get involved with jackup drilling

rigs. Blake Drilling proposed to operate the Randolf Yost rig.

         55.      However, Elder and Pinsonnault inaccurately presented Blake Drilling’s bid figures

and made the Spartan rig appear less expensive. Yet when the Sponsor reviewed Blake’s bid and




4
  Also referred to as ‘mothballing,’ cold stacking is a cost reduction step taken when a rig’s contracting prospects
look bleak or available contract terms do not justify an adequate return on the investment needed to make the unit
work ready (e.g., repairs or refurbishment). Cost savings primarily come from crew reductions to skeletal levels.
With the costs of crewing up, inspection, deferred maintenance, and potential refurbishment acting as deterrents to
reactivation, cold-stacked rigs may be out of service for extended periods of time. A return to service can be a costly
proposition, often requiring tens of millions of dollars for refitting costs.
5
  ‘Warm stacked’ status means that a rig is idle but operational. A warm stacked rig typically retains most of its crew
and can deploy quickly if an operator requires its services. In a warm stacked state, normal maintenance operations
similar to those performed when the rig is active are continued by a crew so that the rig remains work ready.


                                                          13
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 14 of 20

                                               DRAFT

confronted Pinsonnault about the discrepancies, Pinsonnault dismissed such discrepancies as

clerical errors.

        56.        The Spartan Offshore Drilling contract that Ankura negotiated with Spartan

Drilling required that Furie cover the costs of all necessary repairs and reauthorizations.

Specifically, in presenting the contract to the Board of Managers, Pinsonnault suggested that fees

would be capped at $2.4 million. However, the agreement that Ankura negotiated stated that the

$2.4 million cap only applied during the premobilization period, the period prior to the rig being

mobilized from Seward, Alaska for drilling in the Cook Inlet. After the premobilization period,

when the rig had left Seward, all costs, including any repair costs, would be Furie’s responsibility.

        57.        During various Board of Managers meetings, Rieck repeatedly objected to

Pinsonnault’s intention to execute the Spartan contract. During the debate, Brodsky intervened,

stating that Ankura’s engagement letter clearly stated that if a conflict arose between the Ankura

interim COO (Pinsonnault) and the Board of Managers, the Independent Manager (i.e., Brodsky)

would make the decision. However, Pinsonnault refused to comply with the terms of Ankura’s

engagement letter, and Pinsonnault executed the Spartan contract the next day.

        58.        Pinsonnault’s refusal to follow the express provisions of the agreement governing

Ankura’s engagement, as well as the directives of the Board of Managers, was a blatant dereliction

of his duties and a breach of the engagement letter by Ankura. Pinsonnault’s actions cost Furie

millions of dollars in unnecessary costs and produced delays during the extremely short drilling

season—delays and costs that had a direct impact on the Sponsor.

Ankura Demonstrates its Lack of Knowledge in Drilling and Operating Wells

        59.        Ankura also grossly mismanaged the drilling, completion, and operation of wells.

As noted above, Pinsonnault’s desire to extract as much gas as quickly as possible resulted in




                                                  14
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 15 of 20

                                             DRAFT

significant water production from the formation. With water production at these levels comes the

well-known risk of hydrate buildup in the pipeline. Under normal circumstances, a prudent

operator would use methanol injections to control the buildup of hydrates in the pipeline.

       60.     However, under Pinsonnault’s supervision, Furie used insufficient methanol

injections. This, combined with drilling fluids, barite, and sand being pumped directly into the 15-

mile subsea pipeline, resulted in blockages in the pipeline and the formation of hydrates. Ankura’s

malfeasance and gross negligence in this regard shut down production for two full months. This

had a massive impact on Furie because it entirely eliminated Furie’s sole source of revenue from

January 5, 2019 to March 20, 2019.

       61.     The lack of gas production because of the pipeline shutdown forced Furie’s largest

and most lucrative gas purchase customer, Enstar, to seek alternate suppliers and, ultimately, to

renegotiate their gas sales contract with Furie. Pinsonnault, in a transparent attempt to cover his

own incompetence, sought to salvage the original Enstar contract by claiming the blockage was a

force majeure, but Enstar—a natural gas pipeline company and operator of thousands of miles of

pipeline—rejected this outlandish claim. Indeed, M&H Engineering, the company that designed

the Furie platform and pipeline, concluded that the pipeline blockage was avoidable and a result

of Ankura’s—and more specifically, Pinsonnault’s—inexperience. In the end, both Enstar and

Homer elected not to renew their contracts with Furie.

       62.     It was only after ECP permitted the Sponsor to intervene that the pipeline was

cleared, resulting in the flow of gas in March 2019 and, thereafter, the resumption of revenue. But,

rather than informing Furie’s customers after Plaintiff fixed the blocked pipeline, Pinsonnault

instead went to the media, demonstrating a confounding disregard for Furie’s customers.




                                                15
           Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 16 of 20

                                                      DRAFT

         63.      Indeed, Homer’s General Manager emailed Pinsonnault after the blockage was

cleared, noting “I am very disappointed I had to hear the news from my attorney in a Board meeting

yesterday. His source of information was Petroleum News. I cannot adequately describe my

disappointment about the lack of professionalism demonstrated to HEA…. The fact that you or

your staff could not take the time to notify HEA representatives prior to making a public news

release is astounding to say the least.” Ankura’s decision to prioritize its own publicity over

customer relations not only resulted in reputational harm to Plaintiff, but to lost revenue and profits

as well.

         64.      ECP installed Ankura at Furie with Ankura promising production of 44,000 million

cubic feet (mcf) of natural gas per day, and that it would save the Enstar contract from termination.

Instead, Ankura quickly turned Furie into an unsalvageable mess worth a fraction of the value

before ECP and Ankura took over, but only after Ankura and PRA paid themselves millions of

dollars in fees and, ultimately, achieved nothing.

                      Ankura and ECP Unilaterally Benefit at Furie’s Expense

         65.      Despite Ankura’s gross negligence and incompetence, ECP has repeatedly rejected

the Sponsor’s demands that Ankura be terminated. Instead, ECP informed the Sponsor that ECP

would foreclose on FOA, Cornucopia, and Corsair membership interests, unless the Sponsor

agreed to place Furie into Chapter 11 bankruptcy and run a process under Ankura’s direction—a

process that could only benefit itself.6 On August 9, 2019, Furie filed for bankruptcy in Delaware

bankruptcy court.

         66.      Since being retained, and despite the grossly negligent manner in which they have

operated Furie, Ankura and Pinsonnault have received more than $5 million under the terms of


6
  Forcing Furie into bankruptcy instead of foreclosure was also a transparent effort by ECP to avoid liability and
responsibility for any environmental cleanup duties under Alaskan law.


                                                         16
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 17 of 20

                                                DRAFT

their engagement. And they continue to serve in that role, giving ECP the ability to exercise total

dominion over Furie. Everything Furie does is by or through ECP’s design and direction—there

is no financial decision implemented, operational change effected, person or entity hired or fired,

or step in the bankruptcy taken, without ECP’s direction or approval.

                                  FIRST CAUSE OF ACTION
                                      (Gross Negligence)

       67.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs 1–66 as if fully set forth herein.

       68.     As Defendants positioned themselves to gain operational control of Furie, they had

a duty to behave reasonably when making decisions in connection with the Kitchen Lights Unit.

       69.     Defendants failed to exercise a reasonable level of care when making decisions in

connection with the Kitchen Lights Unit, including but not limited to, their insistence on

maintaining Ankura and Pinsonnault’s retention to oversee Furie’s operations even after they

displayed a shocking degree of incompetence and mismanagement. Instead, their decisions led to

Furie’s bankruptcy.

       70.     Defendants’ failure to exercise a reasonable level of care caused Plaintiff’s current

financial losses.

       71.     As a result of Defendants’ gross negligence, Plaintiff has suffered harm, including,

but not limited to, damages, in an amount to be determined at trial.

                                SECOND CAUSE OF ACTION
                                  (Fraudulent Inducement)

       72.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs 1–66 as if fully set forth herein.




                                                 17
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 18 of 20

                                                DRAFT

       73.     Defendants failed to disclose material facts to Plaintiff when negotiating various

transactions and operational decisions; the most detrimental being to induce Plaintiff to approve

the engagement of Ankura and enable ECP to exercise total control over Furie.

       74.     Specifically, ECP made misrepresentations and omitted material information about

its relationship with Ankura and its desire that Ankura be engaged to oversee Furie’s operations.

       75.     Plaintiff justifiably, reasonably, and foreseeably relied upon Defendants’ fraudulent

misstatements and omissions and, as a result, agreed to retain Ankura.

       76.     After reasonably relying on Defendants’ fraudulent misstatements and omissions,

Plaintiff was unable to properly manage Furie and Plaintiff was irreparably harmed.

       77.     Ankura’s mismanagement and incompetence, facilitated and directed by ECP,

drove Furie into bankruptcy.

       78.     As a result of Defendants’ fraudulent conduct, Plaintiff has suffered harm,

including, but not limited to, damages, in an amount to be determined at trial.

                                  THIRD CAUSE OF ACTION
                               (Civil Conspiracy to Commit Fraud)

       79.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs 1–66 as if fully set forth herein.

       80.     Defendants made false statements of material fact to Plaintiff, and failed to disclose

material facts to Plaintiff, to induce Plaintiff to approve the engagement of Ankura and enable ECP

to exercise total control over Furie.

       81.     Defendants worked alongside other entities and individuals, including, but not

limited to, Ankura, PRA, Elder, and Pinsonnault, to unlawfully dominate and control Furie—

driving Furie to insolvency and bankruptcy.




                                                 18
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 19 of 20

                                                 DRAFT

        82.     Defendants played a significant role in this civil conspiracy, and made statements

to Plaintiff in furtherance of the conspiracy.

        83.     As a result of Defendants’ conduct, Plaintiff has suffered harm, including, but not

limited to, damages, in an amount to be determined at trial.

                              FOURTH CAUSE OF ACTION
              (Breach of the Implied Covenant of Good Faith and Fair Dealing)

        84.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs 1–66 as if fully set forth herein.

        85.     Defendants engaged in the above stated conduct, which served to withhold from

Plaintiff the benefit of the parties’ contractual relationship.

        86.     Specifically, Plaintiff entered into a pledge agreement under the assumption that all

parties were acting in good faith whereas Defendants entered into the contractual agreement

knowing they were going to destroy the value of Plaintiff’s pledge and equity in Furie.

        87.     As set forth above, Defendants’ material omissions were part of a broader scheme

to wrest control of Furie and strip their investment of liabilities; to the detriment of Plaintiff.

        88.     As a result of Defendants’ conduct, Plaintiff has suffered harm, including, but not

limited to, damages, in an amount to be determined at trial.

                            [Remainder of page intentionally left blank.]




                                                  19
        Case 1:19-cv-11058-RA Document 21-2 Filed 01/02/20 Page 20 of 20

                                             DRAFT


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff as follows:

       a.      For compensatory damages in an amount to be determined at trial;

       b.      For punitive damages in an amount to be determined at trial;

       c.      For all interest permitted by law;

       d.      For all attorneys’ fees and costs permitted by law; and

       e.      For such other and further relief as this Court deems just and proper.

 Dated: New York, New York
        _________ __, 2020                   REED SMITH LLP
                                             By:               DRAFT
                                                   Christopher W. Healy
                                                   C. Neil Gray
                                                   Spencer D. Wein
                                                   Talia N. Fiano
                                             599 Lexington Avenue
                                             New York, New York 10022
                                             Tel: (212) 521-5400
                                             Fax: (212) 521-5450

                                             Attorneys for Plaintiff
                                              Deutsche Oel & Gas S.A.




                                                20
